18 So. 3d 1129 (2009)
INTEGRA HEALTH SERVICES, INC., Appellant,
v.
PROGRESSIVE AMERICAN INSURANCE COMPANY, Progressive Advanced Insurance Company, Progressive Bayside Insurance Company, Progressive Casualty Insurance Company, Progressive Direct Insurance *1130 Company, Progressive Select Insurance Company, Progressive Southeastern Insurance Company, Progressive Specialty Insurance Company, Progressive Express Insurance Company, Progressive Auto Pro Insurance Company, and Progressive Consumers Insurance Company, Appellees.
No. 4D08-1126.
District Court of Appeal of Florida, Fourth District.
September 9, 2009.
Rehearing Denied November 4, 2009.
Gary M. Farmer, Jr., of Rothstein Rosenfeldt Adler, Fort Lauderdale, for appellant.
Tracy T. Segal of Akerman Senterfitt, West Palm Beach, and Marcy Levine Aldrich and Nancy A. Copperthwaite of Akerman Senterfitt, Miami, for appellees.
PER CURIAM.
Affirmed. See State Farm Mut. Ins. Co. v. Sestile, 821 So. 2d 1244 (Fla. 2d DCA 2002); Shenandoah Chiropractic, P.A. v. Nat'l Specialty Ins. Co., 526 F. Supp. 2d 1283 (S.D.Fla.2007).
STEVENSON, GERBER, JJ., and BROWN, LUCY CHERNOW, Associate Judge, concur.